Citation Nr: 0818390	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-37 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service 
connected plantar callosities of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued the 
current evaluation of 30 percent for service connected 
plantar callosities of both feet.

In April 2008, the veteran presented personal testimony 
during a videoconference hearing before undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's bilateral plantar callosities are 
manifested by no more than severe pain on manipulation and 
use of the feet and characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral plantar callosities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2006.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2006 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in June 2006 satisfied many of the requirements 
of the VCAA, the letter did not inform the veteran that he 
needed to show the effect that the worsening of his symptoms 
had on his employment and daily life.  The letters also did 
not specifically describe the requirements of the applicable 
Diagnostic Code.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran had actual notice of the 
requirements of the applicable Diagnostic Code.  After a 
prior appeal for an increased rating for his service-
connected plantar callosities, the veteran was provided 
actual notice of the applicable Diagnostic Code in a 
statement of the Case issued in May 2002.  As the veteran had 
actual notice of the applicable Diagnostic Code, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error did not affect 
the essential fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two ratings to apply, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, otherwise the lower rating shall be assigned.  38 
C.F.R. § 4.7 (2007).  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case with all reasonable doubt to be resolved 
in favor of the claimant; however, the reasonable doubt rule 
is not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 4.3 (2007).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).  

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

Factual Background

In August 1984, the RO established service connection for 
plantar callosities with an initial evaluation of 10 percent.  
This decision was based on the veteran's service treatment 
records, private medical records, and the results of a VA 
examination.  In a May 1991 Board decision, the evaluation 
was increased to 30 percent based on the results of a July 
1990 VA examination.

Private treatment records dated from December 2004 through 
January 2006 show that the veteran regularly had painful 
keratomas debrided.

A VA treatment note from January 2006 reveals complaints of 
pain under the 1st and 5th metatarsophalangeal joints (MTPJs).  
It was noted that the veteran's symptoms were chronic in 
nature and worse with activity.  He complained of bilateral 
paresthesias.  The examiner opined that the veteran had 
bilateral neuropathy and metatarsalgia.  Treatment included 
custom-made orthotics.

The veteran told a VA physician in May 2006 that he 
experienced burning and tingling in his feet for the previous 
five years.  He said that the pain was constant and rated an 
8 on a 0 (low) to 10 (high) pain scale.  The examiner noted 
pes planus on both feet with hyperkeratosis.  It was also 
noted that plantar stretching did not elicit pain.  A 
diagnosis of dysesthesia most probably due to idiopathic 
neuropathy and pes planus was given.

In June 2006, the veteran complained of pain and swelling in 
his right great toe at a VA urgent care clinic.  The examiner 
observed that the veteran's extremities were warm, without 
edema, and had good peripheral pulses.  It was noted that the 
veteran had probable gout, right foot.  Later in June, X-rays 
revealed a small amount of erosive change laterally in the 
veteran's right foot at the first metatarsophalangeal joint.  
It was noted that the veteran had gout or an infection.  The 
veteran said that his pain was subsiding, but due to his 
thick callouses, he felt like he was walking on rocks.

On VA examination in July 2006, the veteran reported that he 
had been told that he had gout.  He reported constant, 
moderate pain that rated a 6 on a 0 (low) to 10 (high) pain 
scale.  Walking more than a few yards brought on severe pain 
that would rate a 10 on the pain scale.  He would experience 
flare-ups and had to avoid weightbearing activities.

On objective examination, it was noted that the veteran's 
skin was positive for calluses.  One was on the right lateral 
heel that measured 2 x 4 centimeters (cm).  One was on the 
left lateral heel that measured 2 x 4 cm.  One was on the 
left ball under the second metatarsal that measured 1 x 3 cm.  
One under the fifth metatarsal on the ball surface measured 2 
x 2 cm.  No corns or edema was noted.  Mild hallux valgus 
deformity of the toes was observed.  While there was painful 
motion, there was no abnormal weightbearing, weakness or 
instability.  The examiner noted that his feet on standing 
were midline.  The gait was normal.  No pain was noted on 
manipulation of the Achilles tendon.  Diagnoses of bilateral 
multiple calluses, bilateral onychomycosis, and bilateral 
hallux valgus with residual mild degenerative joint disease 
were given.

During his April 2008 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran said that he 
experienced pain throughout his feet that radiated up his 
left leg to his hip.  His right foot burned and cramped.  He 
said that his pain was so severe that he would lean towards 
one side and walk on the back of his heels.  He had trouble 
walking up and down stairs, and his ankle had given out on 
him.  He said that his wife and children had to do many 
activities on their own as he could not accompany them due to 
pain.  He would take Motrin every day.  He reported nerve 
problems.  He had orthopedic inserts for his shoes, and he 
had altered one of them.  VA had prescribed orthopedic shoes 
for the veteran, but he did not wear them because they were 
too hard.  The veteran said that no VA physician had told him 
that the orthopedic shoes and inserts weren't working.  He 
went for a podiatry treatment once a month.

Analysis

As a preliminary matter, the Board notes that as there is no 
Diagnostic Code for plantar callosities, the veteran is 
currently evaluated at 30 percent for plantar callosities 
under Diagnostic Code 5276, Flatfoot.  The Board finds the 
use of Diagnostic Code 5276 proper because the rating 
criteria for Diagnostic Code 5276 more closely represent the 
veteran's symptomatology than any of the other diagnostic 
codes for foot disabilities.  The veteran's plantar 
callosities are not represented by orthopedic symptoms.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of a diagnostic code should be upheld so long 
as it is supported by explanation and evidence).

The private and VA treatment records indicate that the 
veteran has a number of problems associated with his feet.  
As reviewed above, the records indicate that the veteran has 
been diagnosed with bilateral neuropathy, metatarsalgia, pes 
planus, bilateral onychomycosis, and bilateral hallux valgus 
with residual mild degenerative joint disease in addition to 
plantar callosities.

However, service connection has only been established for 
plantar callosities.  Consequently, the Board can only 
establish a disability evaluation for the veteran based 
solely on symptoms due to plantar callosities, and not to 
symptoms of any of the other diagnosed foot ailments.

Based on the evidence of record, the Board finds that the 
criteria for an evaluation in excess of 30 percent for 
plantar callosities have not been met.  While the veteran 
clearly experiences many symptoms in his feet, these have not 
all been attributed to plantar callosities.  Throughout the 
period of appeal, the veteran had reported tenderness and 
pain to private and VA examiners.  However, none of the 
evidence of record shows that the veteran has experienced 
severe spasm of the tendo achillis on manipulation.  Also, no 
competent medical evidence indicates that the orthopedic 
shoes and inserts aren't improving the veteran's disorder.  
The veteran's symptomatology due solely to the service-
connected plantar callosities and no other disorder is best 
described as severe with pain on manipulation and use with 
characteristic callosities.  Consequently, a rating in excess 
of 30 percent is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
plantar callosities disability is adequately rated under the 
available schedular criteria.  The Board notes that the 
veteran's foot problems are due to both service-connected and 
non-service-connected disabilities.  The objective findings 
of physical impairment are well documented.  The Board finds 
the overall evidence of record is not indicative of a marked 
interference with employment due to solely the service-
connected disorder.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.





ORDER

Entitlement to a rating in excess of 30 percent for service 
connected plantar callosities of both feet is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


